OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:December 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. W.P. Stewart & Co. Growth Fund (WPSGX) Proxy Voting July 1, 2011 - June 30, 2012 Name of Issuer Ticker Symbol CUSIP Number Record Date Meeting Date Matters voted on Proposed by Issuer / Stockholder Voted / Not Voted Vote Casted For / Against / Abstain / Withold For / Against Management Polo Ralph Lauren Corporation RL 6/21/2011 8/11/2011 Elect director Frank A. Bennack, Jr. Issuer Voted For For Elect director Joel L. Fleishman Issuer Voted For For Elect director Steven P. Murphy Issuer Voted For For Ratify the appointment of Ernst & Young LLP as the Corporation's independent registered public accounting firm to serve for the fiscal year ending March 31, 2012 Issuer Voted For For Approve, on an advisory basis, the compensation of the Corporation's named executive officers and the Corporation's compensation philosophy, policies and practices as described in the accompanying Proxy Statement Issuer Voted For For Approve, on an advisory basis, the frequency for holding future advisory votes on executive compensation Issuer Voted 1 Year For Approve an amendment to the Corporation's Amended and Restated Certificate of Incorporation to change the name of the Corporation to "Ralph Lauren Corporation" Issuer Voted For For NetApp, Inc. NTAP 64110D104 7/11/2011 8/31/2011 Elect director Daniel J. Warmenhoven Issuer Voted For For Elect director Nicholas G. Moore Issuer Voted For For Elect director Thomas Georgens Issuer Voted For For Elect director Jeffry R. Allen Issuer Voted For For Elect director Alan L. Earhart Issuer Voted For For Elect director Gerald Held Issuer Voted For For Elect director T. Michael Nevens Issuer Voted For For Elect director George T. Shaheen Issuer Voted For For Elect director Robert T. Wall Issuer Voted For For Elect director Richard P. Wallace Issuer Voted For For Approve an amendment to 1999 Stock Option Plan ("1999 Plan") to increase the share reserve by an additional 7,700,000 shares of common stock and to approve 1999 Plan for Section 162(m) purposes to enable certain awards granted under 1999 Plan to continue to qualify as deductible "performance-based compensation" within the meaning of Section 162(m) of the Internal Revenue Code Issuer Voted For For Approve an amendment to the Company's Employee Stock Purchase Plan ("Purchase Plan") to increase the share reserve by an additional 3,500,000 shares of common stock Issuer Voted For For Approve an advisory vote and approve an advisory resolution on Named Executive Officer compensation Issuer Voted For For Approve an advisory vote on the frequency of future advisory votes on Named Executive Officer Compensation Issuer Voted 1 Year For Ratify the appointment of Deloitte & Touche LLP as independent auditors of the Company for the fiscal year ending April 27, 2012 Issuer Voted For For The Procter & Gamble Company PG 8/12/2011 10/11/2011 Elect director Angela F. Braly Issuer Voted For For Elect director Kenneth I. Chenault Issuer Voted For For Elect director Scott D. Cook Issuer Voted For For Elect director Susan Desmond-Hellmann Issuer Voted For For Elect director Robert A. McDonald Issuer Voted For For Elect director W. James McNerney, Jr. Issuer Voted For For Elect director Johnathan A. Rodgers Issuer Voted For For Elect director Margaret C. Whitman Issuer Voted For For Elect director Mary Agnes Wilderotter Issuer Voted For For Elect director Patricia A. Woertz Issuer Voted For For Elect director Ernesto Zedillo Issuer Voted For For Ratify Appointment of the Independent Registered Public Accounting Firm Issuer Voted For For Approve an Advisory Vote to Approve the Company's Say on Pay Vote Issuer Voted For For Approve an Advisory Vote to Recommend the Frequency of the Say on Pay Vote Issuer Voted 1 Year For Approve an Amendment to the Company's Amended Articles of Incorporation Issuer Voted For For Shareholder Proposal #1 - Cumulative Voting Shareholder Voted Against For Shareholder Proposal #2 - Animal Testing Shareholder Voted Against For Shareholder Proposal #3 - Electioneering Contributions Shareholder Voted Against For Oracle Corporation ORCL 68389X105 8/15/2011 10/12/2011 Elect director Jeffrey S. Berg Issuer Voted For For Elect director H. Raymond Bingham Issuer Voted For For Elect director Michael J. Boskin Issuer Voted For For Elect director Safra A. Catz Issuer Voted For For Elect director Bruce R. Chizen Issuer Voted For For Elect director George H. Conrades Issuer Voted For For Elect director Lawrence J. Ellison Issuer Voted For For Elect director Hector Garcia-Molina Issuer Voted For For Elect director Jeffrey O. Henley Issuer Voted For For Elect director Mark V. Hurd Issuer Voted For For Elect director Donald L. Lucas Issuer Voted For For Elect director Naomi O. Seligman Issuer Voted For For Approve an advisory vote on executive compensation Issuer Voted For For Approve an advisory vote on the frequency of future votes relating to executive compensation Issuer Voted Abstain No Recommendation Ratify the appointment of Ernst & Young as the independent public accounting firm for fiscal 2012 Issuer Voted For For Act on a stockholder proposal regarding equity retention Shareholder Voted Against For Express Scripts, Inc. ESRX 11/4/2011 12/21/2011 Approve to adopt the Agreement and Plan of Merger, dated as of July 20, 2011, as amended on November 7, 2011 and as it may be amended from time to time, by and among Express Scripts, Inc., Medco Health Solutions, Inc., Aristotle Holding, Inc., Aristotle Merger Sub, Inc., and Plato Merger Sub, Inc. Issuer Voted For For Approve the adjournment of the special meeting by Express Scripts stockholders (if it is necessary or appropriate to solicit additional proxies if there are not sufficient votes to adopt the Merger Agreement) Issuer Voted For For Accenture plc ACN G1151C101 12/12/2011 2/9/2012 Acceptance, in a non-binding vote, of the financial statements for the twelve month period ended August 31, 2011 as presented Issuer Voted For For Re-appointment of director: Dina Dublon Issuer Voted For For Re-appointment of director: William D. Green Issuer Voted For For Re-appointment of director: Nobuyuki Idei Issuer Voted For For Re-appointment of director: Marjorie Magner Issuer Voted For For Ratification, in a non-binding vote, of appointment of KPMG as independent auditors for the 2012 fiscal year and authorization, in a binding vote, of the Board, acting through the Audit Committee, to determine KPMG's remuneration Issuer Voted For For Approval, in a non-binding vote, of the compensation of the named executive officers Issuer Voted For For Approval of amendments to Accenture plc's articles of association to provide for the phased-in declassification of the Board, beginning in 2013 Issuer Voted For For Authorization to hold the 2013 annual general meeting of shareholders of Accenture plc at a location outside of Ireland Issuer Voted For For Authorization of Accenture to make open-market purchases of Accenture plc Class A ordinary shares Issuer Voted For For Determination of the price range at which Accenture plc can re-issue shares that it acquires as treasury stock Issuer Voted For For Apple Inc. AAPL 12/27/2011 2/23/2012 Elect director William V. Campbell Issuer Voted For For Elect director Timothy D. Cook Issuer Voted For For Elect director Millard S. Drexler Issuer Voted For For Elect director Al Gore Issuer Voted For For Elect director Robert A. Iger Issuer Voted For For Elect director Andrea Jung Issuer Voted For For Elect director Arthur D. Levinson Issuer Voted For For Elect director Ronald D. Sugar Issuer Voted For For Ratification of the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for 2012 Issuer Voted For For Advisory vote on executive compensation Issuer Voted For For A shareholder proposal entitled "Conflict of Interest Report" Shareholder Voted Against For A shareholder proposal entitled "Shareholder Say on Director Pay" Shareholder Voted Against For A shareholder proposal entitled "Report on Political Contributions and Expenditures" Shareholder Voted Against For A shareholder proposal entitled "Adopt a Majority Voting Standard for Director Elections" Shareholder Voted Against For United Technologies Corporation UTX 2/15/2012 4/11/2012 Elect director Louise R. Chenevert Issuer Voted For For Elect director John V. Faraci Issuer Voted For For Elect director Jean-Pierre Garnier Issuer Voted For For Elect director Jamie S. Gorelick Issuer Voted For For Elect director Edward A. Kangas Issuer Voted For For Elect director Ellen J. Kullman Issuer Voted For For Elect director Richard D. McCormick Issuer Voted For For Elect director Harold McGraw III Issuer Voted For For Elect director Richard B. Myers Issuer Voted For For Elect director H. Patrick Swygert Issuer Voted For For Elect director Andre Villeneuve Issuer Voted For For Elect director Christine Todd Whitman Issuer Voted For For Appointment of the firm of PricewaterhouseCoopers LLP as Independent Auditor Issuer Voted For For Advisory vote to approve Named Executive Officer compensation Issuer Voted For For Praxair, Inc. PX 74005P104 3/1/2012 4/24/2012 Elect director Stephen F. Angel Issuer Voted For For Elect director Oscar Bernardes Issuer Voted For For Elect director Bret K. Clayton Issuer Voted For For Elect director Nance K. Dicciani Issuer Voted For For Elect director Edward G. Galante Issuer Voted For For Elect director Claire W. Gargalli Issuer Voted For For Elect director Ira D. Hall Issuer Voted For For Elect director Raymond W. LeBoeuf Issuer Voted For For Elect director Larry D. McVay Issuer Voted For For Elect director Wayne T. Smith Issuer Voted For For Elect director Robert L. Wood Issuer Voted For For Approve amendments to Praxair's Restated Certificate of Incorporation to permit shareholders to call special meetings of shareholders Issuer Voted For For Approve, on an advisory and non-binding basis, the compensation of Praxair's Named Executive Officers as disclosed in the 2012 Proxy Statement Issuer Voted For For A shareholder proposal regarding electioneering policies and contributions Shareholder Voted Against For Ratify the appointment of the Independent Auditor Issuer Voted For For Verisk Analytics, Inc. VRSK 92345Y106 3/19/2012 5/16/2012 Elect director J. Hyatt Brown Issuer Voted For For Elect director Glen A. Dell Issuer Voted For For Elect director Samuel G. Liss Issuer Voted For For Approve executive compensation on an advisory, non-binding basis Issuer Voted For For Approve the 2012 Employee Stock Purchase Plan Issuer Voted For For Ratify appointment of Deloitte & Touche LLP as independent auditor for the 2012 fiscal year Issuer Voted For For ANSYS, Inc. ANSS 03662Q105 3/22/2012 5/17/2012 Elect director Peter J. Smith Issuer Voted For For Elect director Bradford C. Morley Issuer Voted For For Elect director Patrick J. Zilvitis Issuer Voted For For Approve an amendment to the Company's Restated Certificate of Incorporation to adopt a majority voting standard for the election of directors in uncontested elections Issuer Voted For For A non-binding, advisory vote on compensation of named executive officers Issuer Voted For For Ratification of selection of independent registered public accounting firm Issuer Voted For For The Charles Schwab Corporation SCHW 3/19/2012 5/17/2012 Elect director Nancy H. Bechtle Issuer Voted For For Elect director Walter W. Bettinger II Issuer Voted For For Elect director C. Preston Butcher Issuer Voted For For Ratification of independent auditors Issuer Voted For For Advisory approval of named executive officer compensation Issuer Voted For For Approval of amendment to the Certificate of Incorporation and Bylaws to declassify the Board Issuer Voted For For Stockholder proposal regarding politcal contributions Shareholder Voted Against For Stockholder proposal to amend Bylaws regarding proxy access Shareholder Voted Against For YUM! Brands, Inc. YUM 3/19/2012 5/17/2012 Elect director David W. Dorman Issuer Voted For For Elect director Massimo Ferragamo Issuer Voted For For Elect director Mirian Graddick-Weir Issuer Voted For For Elect director J. David Grissom Issuer Voted For For Elect director Bonnie G. Hill Issuer Voted For For Elect director Jonathan S. Linen Issuer Voted For For Elect director Thomas C. Nelson Issuer Voted For For Elect director David C. Novak Issuer Voted For For Elect director Thomas M. Ryan Issuer Voted For For Elect director Jing-Shyh S. Su Issuer Voted For For Elect director Robert D. Walter Issuer Voted For For Ratification of Independent Auditors Issuer Voted For For Advisory Vote to Approve Executive Compensation Issuer Voted For For Shareholder Proposal to Appoint an Independent Chairman Shareholder Voted Against For Shareholder Proposal to Adopt a Sustainable Palm Oil Policy Shareholder Voted Against For IntercontinentalExchange, Inc. ICE 45865V100 3/20/2012 5/18/2012 Elect director Charles R Crisp Issuer Voted For For Elect director Jean-Marc Forneri Issuer Voted For For Elect director Senator Judd A. Gregg Issuer Voted For For Elect director Fred W. Hatfield Issuer Voted For For Elect director Terrence F. Martell Issuer Voted For For Elect director Sir Callum McCarthy Issuer Voted For For Elect director Sir Robert Reid Issuer Voted For For Elect director Frederic V. Salerno Issuer Voted For For Elect director Jeffrey C. Sprecher Issuer Voted For For Elect director Judith A Sprieser Issuer Voted For For Elect director Vincent Tese Issuer Voted For For Approve, by non-binding vote, the advisory resolution on executive compensation for named executive officers Issuer Voted For For Ratify the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year ending December 31, 2012 Issuer Voted For For Urban Outfitters, Inc. URBN 3/19/2012 5/22/2012 Elect director Richard A. Hayne Issuer Voted For For Elect director Harry S. Cherken, Jr. Issuer Voted For For Ratification of the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for Fiscal Year 2013 Issuer Voted For For Shareholder proposal regarding Board nominee requirements Shareholder Voted Against For Shareholder proposal regarding majority voting in Director elections Shareholder Voted Against For Shareholder proposal to repeal classified Board Shareholder Voted Against For Amphenol Corporation APH 3/26/2012 5/23/2012 Elect director Edward G. Jepsen Issuer Voted For For Elect director John R. Lord Issuer Voted For For Ratification of Deloitte & Touche LLP as independent public accountants of the Company Issuer Voted For For Advisory vote to approve compensation of named executive officers Issuer Voted For For Approve amendments to the Restated Certificate of Incorporation and Bylaws to declassify the board Issuer Voted For For Approve amendments to the Restated Certificate of Incorporation and Bylaws to eliminate supermajority voting.This proposal will only be adopted if Proposal 4 is also approved. Issuer Voted For For Approve the 2012 Restricted Stock Plan for Directors of Amphenol Corporation Issuer Voted For For Stockholder proposal requesting the Board of Directors to take action to eliminate supermajority voting Shareholder Voted Against For Express Scripts Holding Company ESRX 30219G108 4/11/2012 5/30/2012 Elect director Gary G. Benanav Issuer Voted For For Elect director Maura C. Breen Issuer Voted For For Elect director William J. DeLaney Issuer Voted For For Elect director Nicholas J. LaHowchic Issuer Voted For For Elect director Thomas P. Mac Mahon Issuer Voted For For Elect director Frank Mergenthaler Issuer Voted For For Elect director Woodrow A. Myers, Jr., MD Issuer Voted For For Elect director John O. Parker, Jr. Issuer Voted For For Elect director George Paz Issuer Voted For For Elect director Myrtle S. Potter Issuer Voted For For Elect director William L. Roper, MD, MPH Issuer Voted For For Elect director Samuel K. Skinner Issuer Voted For For Elect director Seymour Sternberg Issuer Voted For For Ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accountants for the Company's current fiscal year Issuer Voted For For Approve, by non-binding vote, executive compensation Issuer Voted For For Stockholder proposal regarding report on political contributions Shareholder Voted Against For Stockholder proposal regarding stockholder action by written consent Shareholder Voted Against For Mastercard Incorporated MA 57636Q104 4/10/2012 6/5/2012 Elect director Ajay Banga Issuer Voted For For Elect director David R. Carlucci Issuer Voted For For Elect director Steven J. Freiberg Issuer Voted For For Elect director Richard Haythornthwaite Issuer Voted For For Elect director Marc Olivie Issuer Voted For For Elect director Rima Qureshi Issuer Voted For For Elect director Mark Schwartz Issuer Voted For For Elect director Jackson P. Tai Issuer Voted For For Advisory Approval of the Company's Executive Compensation Issuer Voted For For Approval of the Company's Amended and Restated 2006 Non-Employee Director Equity Compensation Plan Issuer Voted For For Approval of the Company's Amended and Restated 2006 Long Term Incentive Plan Issuer Voted For For Ratify the Appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Company for 2012 Issuer Voted For For Celgene Corporation CELG 4/18/2012 6/13/2012 Elect director Robert J. Hugin Issuer Voted For For Elect director R.W. Barker, D.Phil Issuer Voted For For Elect director Michael D. Casey Issuer Voted For For Elect director Carrie S. Cox Issuer Voted For For Elect director Rodman L. Drake Issuer Voted For For Elect director M.A. Friedman, M.D. Issuer Voted For For Elect director Gilla Kaplan, Ph.D. Issuer Voted For For Elect director James J. Loughlin Issuer Voted For For Elect director Ernest Mario, Ph.D. Issuer Voted For For Ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2012 Issuer Voted For For Approval of an amendment to the Company's 2008 Stock Incentive Plan Issuer Voted For For Approval, by non-binding vote, of executive compensation of the Company's named executive officers Issuer Voted For For Stockholder proposal described in more detail in the proxy statement Shareholder Voted Against For Google Inc. GOOG 38259P508 4/23/2012 6/21/2012 Elect director Larry Page Issuer Voted For For Elect director Sergey Brin Issuer Voted For For Elect director Eric E. Schmidt Issuer Voted For For Elect director L. John Doerr Issuer Voted For For Elect director Diane B. Greene Issuer Voted For For Elect director John L. Hennessy Issuer Voted For For Elect director Ann Mather Issuer Voted For For Elect director Paul S. Otellini Issuer Voted For For Elect director K. Ram Shriram Issuer Voted For For Elect director Shirley M. Tilghman Issuer Voted For For Ratify the appointment of Ernst & Young LLP as Google's independent registered public accounting firm for the fiscal year ending December 31, 2012 Issuer Voted For For Approval of the adoption of Google's Fourth Amended and Restated Certificate of Incorporation: Approval of the adoption of amendments to Google's Third Amended and Restated Certificate of Incorporation to establish the Class C capital stock and to make certain clarifying changes Issuer Voted Against Against Approval of the adoption of Google's Fourth Amended and Restated Certificate of Incorporation: Approval of the adoption of amendments to Google's Third Amended and Restated Certificate of Incorporation to increase the number of authorized shares of Class A common stock from 6 billion to 9 billion Issuer Voted Against Against Approval of the adoption of Google's Fourth Amended and Restated Certificate of Incorporation: Approval of the adoption of amendments to Google's Third Amended and Restated Certificate of Incorporation to provide for the treatment of shares of Class A common stock in a manner that is at least as favorable as the shares of Class B common stock Issuer Voted Against Against Approval of Google's 2012 Stock Plan Issuer Voted Against Against Approval of Google's 2012 Incentive Compensation Plan for Employees and Consultants of Motorola Mobility Issuer Voted Against Against Stockholder proposal regarding an advisory vote on political contributions, if properly presented at the meeting Shareholder Voted Against For Stockholder proposal regarding mandatory arbitration of certain shareholder claims, if properly presented at the meeting Shareholder Voted Against For Stockholder proposal regarding equal shareholder voting, if properly presented at the meeting Shareholder Voted For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Rita Dam Rita Dam, Treasurer Date August 6, 2012 * Print the name and title of each signing officer under his or her signature.
